Citation Nr: 1747762	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-33 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan
 

THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to an initial disability rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood with dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 2006 to January 2011.  

This originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, but was most recently certified to the Board by the RO in Detroit, Michigan.  In the August 2011 rating decision, in pertinent part, the Salt Lake City RO denied service connection for bilateral plantar fasciitis, bilateral foot toenail fungus and granted service connection for an adjustment disorder with mixed anxiety and depressed mood with a disability rating of 10 percent, effective January 21, 2011.  

This appeal was previously remanded by the Board in March 2015 for further development.  It has been returned to the Board for further review.  

In a July 2015 rating decision, in pertinent part, the VA Appeals Management Center (AMC) recharacterized the Veteran's service-connected psychiatric disability as an adjustment disorder with mixed anxiety and depressed mood with dysthymia and granted a 50 percent disability rating, effective January 22, 2011.  (This represented a change in the initial date of service connection from January 21, 2011 to January 22, 2011, which is the day after the Veteran's separation from active duty service.)  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2015, the Board also remanded the issue of service connection for chronic toenail fungus.  In the July 2015 rating decision, the AMC also granted service connection for chronic toenail fungus (mild onychomycosis).  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination regarding this issue.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has bilateral plantar fasciitis that is related to active military service or events therein.

2.  Throughout the period on appeal, the Veteran's adjustment disorder with mixed anxiety and depressed mood with dysthymia has been manifested as occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for a disability rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood with dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2017 statement, the Veteran's representative contends that the Veteran's most recent VA mental disorders examination is outdated and a remand for a new examination is necessary.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the most recent examination was in May 2015, only two years ago, and the record contains nothing to indicate that the Veteran's psychiatric symptoms have worsened since then.  A remand for a new examination is not warranted.  

Neither the Veteran nor his representative have raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Plantar Fasciitis

The Veteran contends that he has bilateral plantar fasciitis as a result of his active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Veteran's service treatment records note a diagnosis of plantar fasciitis in February 2009, based on the Veteran's report of right heel pain.

The Veteran's November 2010 separation examination does not note plantar fasciitis or any other foot disorder.  The Veteran reported a history of foot trouble but specified that he was referring to calluses.  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported having had a foot condition for two years and that it did not cause pain, weakness, stiffness, swelling, fatigue, or any other kind of functional impairment.  On examination, there was no evidence of edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, signs of deformity, pes planus, pes cavus, hammer toes, or hallux valgus.  There was active motion of the metatarsophalangeal joints of both great toes and no functional limitation of standing or walking.  X-rays of both feet were within normal limits.  The examiner found no pathology to render a diagnosis of any foot disability.  

The Veteran was afforded an additional VA examination in May 2015.  The Veteran reported that his feet tended to sweat to an unusual degree and that, when he tried to wear his boots one week before the examination, his feet became very sore.  The examiner found no evidence of this.  The Veteran did not report pain, flare ups, or any functional loss or impairment of the feet.  On examination, there was no pain in either foot and no functional loss.  The examiner found evidence of mild onychomycosis, minimal callusing of both heels, but no evidence of maceration of the feet from exposure to moisture or of moisture "blisters" as reported by the Veteran.  The examiner noted the Veteran's history of plantar fasciitis during his active duty service, but found no clinical evidence of it on examination.  The examiner opined that the Veteran had been at higher risk of developing plantar fasciitis due to prolonged walking and standing in boots and that it was likely that he no longer had symptoms due to inactivity.  The Veteran has since been service connected for mild onychomycosis.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, the Veteran is not shown to possess any pertinent medical training or other expertise that would make him competent to diagnose himself with plantar fasciitis manifested by his subjectively reported symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran has contended that he has had plantar fasciitis at any point during the period on appeal, the Veteran's opinion is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

The record does not contain any competent, probative evidence that the Veteran has been diagnosed with or treated for plantar fasciitis by any examiner or treatment provider during the period on appeal.  As the evidence does not establish that the Veteran had a diagnosis of plantar fasciitis during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,").  Although the Veteran had a notation of plantar fasciitis in service, a VA examiner provided a reason for why it had resolved prior to the beginning of the appeal period.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Adjustment Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his adjustment disorder with mixed anxiety and depressed mood with dysthymia warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9440, for a chronic adjustment disorder, with a 50 percent rating on and after January 22, 2011, which is the day after the Veteran's separation from active duty service.  

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

An October 2010 service treatment record notes the Veteran's visit to the emergency room due to reported suicidal ideation.  

The Veteran was afforded a VA examination in June 2011.  The Veteran reported that suicidal ideation in service was the reason for his separation from active duty service.  He reported symptoms of feeling "in limbo," lost and not knowing what to do, and that "[a]ll feelings are null."  The Veteran reported that these symptoms were constant and affected his functioning through feelings of worthlessness and difficulty sleeping.  He denied any history of violent behavior or suicide attempts.  The Veteran reported a good relationship with his parents and all six of his siblings.  He reported that he was single and had no children.  He also reported that he had been fired from his job one week before the examination, which he ascribed to a personality clash including a poor relationship with his supervisor, who felt the Veteran had a negative attitude.  The Veteran reported that he did not go out anymore. During the interview, the examiner found the Veteran to be a reliable historian.  The Veteran denied receiving any mental health treatment since his October 2010 emergency room visit.  

On examination, the examiner found that the Veteran's orientation was within normal limits, that his appearance and hygiene were appropriate, that his behavior was appropriate, that his affect and mood showed a disturbance of motivation and mood and a flattened affect, that he presented as flat, anhedonic, aimless and without passion or drive, that his communication and speech were within normal limits, that he showed impaired attention and/or focus, that he found it difficult to focus on directions, that panic attacks were absent, that there was no suspiciousness present, that there was no report of a history of delusions, that no delusions were observed during the examination, that he reported an occasional history of visual hallucinations (specifically, he reported seeing something once during his active duty service) but none were observed during the examination, that obsessive-compulsive behavior was absent, that thought processes were appropriate, that judgment was impaired, that abstract thinking was normal, that memory was within normal limits, and that suicidal and homicidal ideation were absent.  

The examiner diagnosed an adjustment disorder with mixed anxiety and depressed mood and assigned a GAF score of 49.  The examiner indicated that the Veteran's overall functional impairment was best described as occupational and social impairment due to mild or transient symptoms, which is consistent with a 10 percent rating under the General Rating Formula for Mental Disorders.  The examiner found that the Veteran did not have difficulty performing activities of daily living, but had difficulty establishing and maintaining effective work and social relationships due to lack of interest.  The examiner also found that the Veteran did not appear to pose any threat of danger or injury to himself or others.  

During an October 2011 VA treatment appointment, the Veteran reported that his family did not accept or understand him, that his friends were either gone or married with little remaining connection, and that he had problems with short term memory.  He denied feeling depressed or anxious.  On examination, the Veteran was alert and oriented, his mood was euthymic, his thoughts and speech were clear and logical, there was no suicidal or homicidal ideation, and his cognition, insight, and judgment were intact.  

During November 2011 VA treatment appointments, the Veteran reported a worsening relationship with his father as they worked together to build a house for the Veteran.  He continued to deny periods of ongoing depression or excessive worry or anxiety.  He reported that he saw his brothers daily and his mother a few times a week.  He reported having friends, but that his relationship with them had changed since his return from active duty service.  He also reported difficulty keeping his mind on track or retaining information he had read.  Late in the month, he reported going on a date.  On examination, his symptoms were not significantly changed.  GAF scores ranged from 63 to 65.  

During a December 2011 VA treatment appointment, the Veteran reported a relatively new dating relationship and that he enjoyed working alone on his house.  On examination, his symptoms, other than a mildly anxious mood, were not significantly changed.  

During a March 2012 VA treatment appointment, the Veteran reported that he was helping his family with their farm, leading to conflict with his brothers.  He also reported that he was getting to know his new neighbors.  His dating relationship had come to an end, but he reported feeling okay about this and reported that things had been pretty good overall.  On examination, the Veteran's symptoms, other than a euthymic mood, were not significantly changed.  

During an April 2012 VA treatment appointment, the Veteran reported that he had stopped working at his family farm due to conflict with his father and brothers and that he was now searching for other jobs.  On examination, the Veteran's symptoms, other than a mood of mixed emotions, were not significantly changed.  

During May 2012 VA treatment appointments, the Veteran reported that he had kept busy with odd jobs to make money, that he was working on a new business idea, and that he was going to live with a neighbor temporarily.  He reported that he was in good spirits but that any bad circumstance could easily change this.  He reported feeling emotionally vulnerable and easily triggered.  He also reported being easily frustrated by inability to follow through on ideas and getting distracted, which he reported as dating back to school.  On examination, the Veteran's affect was appropriate and full in range, his mood was either anxious or sad and frustrated, he was tearful at times and distractible, his speech was clear, coherent, and goal-directed, he denied any suicidal or homicidal ideations, no hallucinations were present, no delusions were elicited, he was alert and oriented, and his memory, concentration, attention span, impulse control, insight and judgment were fair.  A treatment provider diagnosed attention deficit hyperactivity disorder (ADHD) and a chronic adjustment disorder and assigned a GAF score of 58.  

During a June 2012 VA treatment appointment, the Veteran reported occasional increased clarity and productivity with medication, but no substantial or significant improvement.  On examination, the Veteran's hygiene was fair, his psychomotor activity was normal, and his mood was pleasant and euthymic.  His symptoms were otherwise the same as in May 2012.  The treatment provider assigned a GAF score of 58.  

The Veteran was afforded an additional VA examination in May 2015.  The Veteran reported that he had most recently worked as a local delivery truck driver and was fired due to a DUI in 2014.  He reported difficulty adjusting to learning since growing up.  He reported that he continued to be single and had no children.  On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that there was no history of suicide attempts and that the Veteran denied being suicidal or homicidal.  

The examiner diagnosed dysthymia and ADHD.  The examiner indicated that the Veteran's overall functional impairment was best described as occupational and social impairment with an occasional decrease in work efficiency, which is consistent with a 30 percent rating under the General Rating Formula for Mental Disorders.  The examiner opined that the Veteran's ADHD appeared to be preexisting and that his chronic adjustment disorder was a diagnosis that ceased to be valid after six months and had evolved into his current dysthymia.  As a result, the AMC in its July 2015 rating decision recharacterized the Veteran's service-connected adjustment disorder as including dysthymia.  

During a VA treatment appointment later in May 2015, the Veteran reported feeling stuck in a rut, having little drive, commitment, or focus.  He reported continued difficulty in his interactions with his family and feeling fairly alienated, but continuing to work on the farm periodically.  He reported being fairly asocial to keep himself out of trouble after his DUI.  On examination, the Veteran was alert and oriented, his mood was dysthymic, his affect was congruent and briefly tearful, his thought processes were clear and goal-directed, there was no evidence of perceptual disturbance, judgment and insight were intact, speech was normal, and motor activity was calm.  He reported a somewhat low mood, low energy and motivation for most things, sleep disturbances due to dreams and arm pain, and poor concentration, but was not particularly anxious and denied thinking of suicide.  The treatment provider found that the Veteran was at low risk due to no reported suicidal or homicidal ideation, plan, or intent, and that he was future-oriented and had some social support.  

During a June 2015 VA treatment appointment, the Veteran reported inability to focus, concentrate, or remember what he was supposed to do or read about.  He also reported nightmares, some flashbacks, and a lack of motivation.  On examination, his mood was anxious, his affect was congruent, his speech was clear, coherent, and goal-directed, he denied suicidal or homicidal ideation, no hallucinations or delusions were present, impulse control was poor with regard to substance abuse, he was alert and oriented, and his memory, insight, and judgment were fair.  

Based on the evidence described above, the Board finds that the Veteran's psychiatric symptoms and overall disability picture do not warrant an evaluation in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood with dysthymia at any point during the period on appeal.  Over the course of this period, the Veteran and VA examiners have reported no symptoms that match or are similar to the rating criteria for a 70 or 100 percent rating.  One treatment record notes poor impulse control, but specifies that this manifested in substance abuse, which the Board does not find equivalent to a level of impaired impulse control that would include unprovoked irritability with periods of violence.  The Veteran has consistently denied suicidal ideation since his separation from active duty service and the record does not show that he has been a danger to himself or others.  The Board finds that the Veteran's symptoms throughout the period on appeal most nearly approximate those that warrant a 50 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440.

The Board further finds that the GAF scores assigned to the Veteran during the period on appeal do not provide a basis for assigning a rating in excess of 50 percent.  The Veteran's GAF scores have mainly been between 58 and 65, which are reflective of moderate to mild symptoms and impairment in social, occupational, or school functioning.  This level of impairment is adequately reflected in the assignment of a 50 percent rating and does not indicate any level of symptomatology that would require the assignment of a higher 70 percent rating.  The Board notes a single GAF score of 49 in June 2011, which is barely within the range that would indicate serious impairment consistent with a 70 percent rating, but the Board finds that the symptoms noted in the examination report outweigh this GAF score and do not warrant a rating in excess of 50 percent.  

The Board has also considered the Veteran's overall social and occupational impairment.  The Veteran reports a continued relationship with his father and brothers which is strained but sufficiently strong for him to continue to work on the family farm.  He most recently reported himself unemployed due to a DUI, not to psychiatric symptoms.  He also reported social withdrawal due to the desire to prevent another DUI, not due to psychiatric symptoms.  The Board does not find that the Veteran's social and occupational impairment due to his psychiatric disability is consistent with a 70 or 100 percent rating.  

The Board notes that the May 2015 VA examiner opined that the Veteran's ADHD existed prior to his active duty service.  The Board finds that it is not necessary to remand this appeal for a determination as to whether the Veteran's ADHD is service-connected because, as stated above, even if the Board considers the Veteran's ADHD symptoms as part of his service-connected psychiatric disability, his overall level of impairment is not consistent with a disability rating in excess of 50 percent.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("[W]hen it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations . . . clearly dictate that such signs and symptoms be attributed to the service-connected condition.").

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which a 50 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the lay statements during VA examinations are consistent with those noted by examiners in the VA examination reports and do not comport with a rating in excess of the existing 50 percent.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that the Veteran's impairment due to an adjustment disorder with mixed anxiety and depressed mood with dysthymia has been most consistent with a 50 percent disability rating throughout the period on appeal.  7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

A total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his psychiatric disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  He stated that he was unemployed because of a DUI.  


ORDER

Service connection for bilateral plantar fasciitis is denied.

Entitlement to a schedular rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood with dysthymia is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


